DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-4, 6-11, 14-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent Application Publication to Ott 2013/0183001US.
In terms of claim 2, Ott teaches an optical fiber alignment system (Figure 5: 38) comprising: an alignment device (130 and 450 makes up the alignment device) defining a fiber insertion axis extending between first and second ends of the alignment device (Figure 5: through 130 and Figure 38: through 450), the alignment device also defining a fiber alignment region (450) disposed along the fiber insertion axis (Figure 38: 450); a first cleaning membrane (Figure 38: end face of 540 on the left side see ‘510’) disposed at the first end of the alignment device (Figure 38: 450 and 540), the first cleaning membrane extending across the fiber insertion axis (Figure 38); and a second cleaning membrane (right side of 540: see 542) disposed at the second end of the alignment device, the second cleaning membrane extending across the fiber insertion axis so that the fiber alignment region is disposed between the first and second cleaning membranes (Figure 38).
As for claim 3, Ott teaches the device of claim 2, wherein the first and second cleaning membranes (Figure 38: 540 and 542) are secured by caps (Figure 38: 480 and 482 or Figure 34 398/400) mounted on the first and second ends of the alignment housing (Figures 38 and 34).
As for claim 4, Ott teaches the device of claim 2, wherein the first and second cleaning membranes (540 and 542) are disposed at major diameters of funnels defined by the alignment device, the funnels leading to the fiber alignment region (Figure 36).

As for claim 6, Ott teaches the device of claim 2, wherein the first and second cleaning membranes are self-healing ([0209] wherein the membrane 540/542 are made of thixotropic gel which has self-healing properties).
As for claim 7, Ott teaches the device of claim 2, wherein the alignment device is disposed within a fiber optic adapter (Figure 34 within 300).
As for claim 8, Ott teaches the device of claim 7, further comprising a plug connector (Figure 29 100) carrying an optical fiber configured to pierce through the first cleaning membrane (see 82 going through 450 and more specifically 540) to enter the fiber alignment region when the plug connector is received at the fiber optic adapter (Figure 38: 540 or Figure 5: 82).
As for claim 9, Ott teaches the device of claim 8, further comprising a second plug connector carrying (Figure 38: 102) an optical fiber configured to pierce through the second cleaning membrane to enter the fiber alignment region when the second plug connector is received at the fiber optic adapter (See 82 going through 540 and 542 as shown in Figure 5 and 38).
As for claim 10, Ott teaches the device of claim 2, wherein the alignment device (130 and 450) is disposed within a plug connector (130 is within connector 100 as shown in Figure 29).
As for claim 11, Ott teaches the device of claim 2, wherein each of the first and second cleaning membranes has a puncturing force of no more than 0.08 N (540 and 542 has a guide opening for the fiber thus it doesn’t require any force to go through the membrane portion 540).
As for claim 14, Ott teaches the device of claim 2, wherein further comprising gel disposed within the alignment device ([0209]).
As for claim 15, Ott teaches the device of claim 14, wherein the gel is retained between the first and second cleaning membranes ([0209] at 510).
As for claim 16, Ott teaches the device of claim 14, wherein the gel includes thixotropic gel ([0209]).
As for claim 17, Ott teaches the device of claim 2, wherein each of the first and second cleaning membranes is configured to recover its original shape ([0209] the ability to regain its original shape is a property of thixotropic gels).
As for claim 18, Ott teaches the device of claim 2, wherein each of the first and second cleaning membranes is disposed within the alignment device (Figure 5 and 38).
	As for claim 19, Ott teaches the device of claim 2, wherein each of the first and second cleaning membranes is disposed at an exterior of the alignment device (Figure 37 wherein 450 is located at the end face opening of 496 which is an exterior side surface of 450 on the left side).
As for claim 20, Ott teaches the device of claim 2, further comprising a plug connector carrying an optical fiber configured to pierce through the first cleaning membrane to enter the fiber alignment region (Figure 5: 100 or Figure 38).
As for claim 21, Ott teaches the device of claim 2, wherein the plug connector includes a ferrule (Figure 134 or [0151]) that supports the optical fiber, wherein the ferrule is configured to wipe over the first cleaning membrane when the optical fiber pierces through the first cleaning membrane (Figure 134 or 141).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ott (2013/0183001-US).
As for Claim 12 and 13, Ott teaches the optical alignment system of Claim 2. Ott / does not teaches the first optical fiber cleaning membrane is between about 50um and about 500um thick or about 100-400um thick.
Although Ott / Hughes do not explicitly mention the thickness of the sealing layer. It would be obvious to one of ordinary skill in art at the time of the invention was made to modify the thickness to be 50um and about 500um thick or about 100-400um thick in order to ensure the sealing member flexes properly during penetration as shown by Figure 5 of Hughes, while balancing out durability of the seal. The courts have indicated a modification involving a mere change in the size of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ott (2013/0183001-US, in view of the US Patent Application Publication to Liu (2011/0244248-US).
In regards to Claim 5 Ott teaches the device claim 2, Ott does not teach wherein first and second cleaning membranes are formed from electrospun fibers. 
 Liu teaches an electrospun fibers coating that may be used for coating optical applications ([0078]) wherein the coating exhibits anti-dust property to repel contaminants. The coating can be made of polyurethane or a blend of polyurethane and polyethylene terephthalate ([0077]). Further polyurethane materials are known to be flexible. Liu further indicates since the coating is formed through the electrospun process, residue charges built up from the electro-spun process may further repel dust from the coating ([0057]).  
It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the membrane of Hughes invention and apply it to the ends of the alignment device (450) of Ott in order to protect the alignment region of Ott from dust or contaminants. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hughes 5,125,056 which teaches cleaning membranes for optical fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             


/SUNG H PAK/           Primary Examiner, Art Unit 2874